DETAILED ACTION
This action is in response to the submission filed on 12/22/2021.  Claims 22-24, 26-34, 36-41 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,751,125 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kannan Narayanan (Reg. No. 79,060) on 3/7/2022.
The application has been amended as follows: 

Claim 22, line 6, the line “behavior of the barrier region” has been changed to:
-- behavior of a barrier region -- 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 22-24, 26-34, and 36-41 contain allowable subject matter. Vitek, Zadicario, Avital and Cecchelli teach a method for performing temporally variable sonications. However, these references and the remaining prior art of record, fails to disclose or suggest 
(claims 22, 34)

“(b) computationally predict a degree of barrier region disruption resulting from applying the simulated temporally variable sonications as inputs to parameterized computational model of the barrier region;

(c) compare the predicted degree of barrier disruption against the at least one stored treatment constraint;

(d) if the predicted degree of barrier disruption violates the at least one treatment constraint, (i) adjust the parameterized computational model and alter the treatment plan
based on re-application of the simulated temporally variable sonications as inputs to the adjusted parameterized computational model and (ii) repeat steps (a) through (d) for the
altered treatment plan”, 

in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148